UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MOHAMED MOHASIN ALHAG,               
                     Petitioner,
                v.
U.S. IMMIGRATION & NATURALIZATION             No. 02-1569
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                     
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A74-665-596)

                  Submitted: February 26, 2003

                     Decided: March 11, 2003

     Before MOTZ, WILLIAMS, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Kenneth F. Liberstein, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Assis-
tant Director, Ernesto H. Molina, Jr., Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.
2                             ALHAG v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   Mohamed Mohasin Alhag, a native and citizen of Yemen, seeks
review of a decision of the Board of Immigration Appeals (Board)
dismissing the immigration judge’s (IJ’s) denial of his applications
for asylum and for withholding of deportation. We have reviewed the
administrative record and find that substantial evidence supports the
conclusion of the IJ and the Board that Alhag failed to establish a
well-founded fear of persecution necessary to qualify for relief from
deportation.1 See 8 U.S.C. § 1105a(a)(4) (1994);2 8 C.F.R.
§ 208.13(b) (2002). We conclude that the record supports the IJ’s
conclusion that Alhag failed to establish his eligibility for asylum.
   The standard for withholding of deportation is "more stringent than
that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205 (4th Cir.
1999). An applicant for withholding must demonstrate a clear proba-
bility of persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430
(1987). As Alhag has failed to establish refugee status, he cannot sat-
isfy the higher standard for withholding of deportation.
   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                    PETITION DENIED

    1
    Alhag does not argue past persecution to this court.
    2
    We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009 (IIRIRA), effective April
1, 1997. Because this case was in transition at the time the IIRIRA was
passed, § 1105a(a)(4) is still applicable here under the terms of the tran-
sitional rules contained in § 309(c) of the IIRIRA.